Citation Nr: 1621600	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected hemorrhoids and service-connected herpes labialis.  

2.  Entitlement to a compensable rating for service-connected herpes labialis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty, to include from April 1989 to April 1992.  He also had additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).     

In January 2015, a hearing was held before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  The VLJ who presided at this hearing has since left the Board, and the Veteran was informed in an April 2016 letter of his right to present testimony at another hearing before a VLJ.  The Veteran stated in a response dated the same month that he did not wish to appear at another hearing.    

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The issue of entitlement to a compensable rating for service-connected herpes labialis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her acquired psychiatric disorder, diagnosed as dysthymia and depressive disorder NOS, had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymia and depressive disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current psychiatric disorder began in service due to having emotional difficulty handling the physical manifestations of his now service-connected hemorrhoids and herpes labialis.  He contends that his psychiatric symptoms have been "constant" since service.  He testified that he self-medicated with alcohol after service and that he would go to his doctor from "time to time" in order to get a prescription for "stress" when he was approximately in his early twenties.     

The Veteran had a normal psychiatric evaluation upon entrance into active duty service in January 1989.  A December 1991 record shows that the Veteran reported "a lot of stress."  Even though the Veteran had a normal psychiatric evaluation in February 1992, he reported yes to experiencing depression or excessive worry on his February 1992 report of medical history.  The report of medical history noted that the Veteran was having marital problems and that he gets "anxious."  He was receiving counseling at the time.  

After separation from active duty, the Veteran had additional Reserve service.  Although an April 2005 Reserve report of medical history and examination report were negative for psychiatric symptoms, medical records from 2003 through 2005 document treatment for depression and anxiety.  Reserve service records from 2006 include the Veteran's reports of treatment for depression and anxiety.  A September 2007 Reserve service record noted that the Veteran had multiple episodes of depression and anxiety.  It was also noted that he was not fit for duty.  An October 2007 Reserve physical evaluation board proceeding evaluated the Veteran for depression and found that the Veteran was medically unfit to perform his duties.   

The Veteran was afforded a VA examination in November 2011.  The examiner diagnosed the Veteran with depressive disorder NOS and opined that the Veteran's psychiatric disorder was less likely than not related to service.  However, the examiner did not provide a rationale other than he reviewed the claims file, including the medical records and history provided by the Veteran.  This rationale is inadequate and therefore the November 2011 examination report cannot be considered probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's treating mental health professional submitted private opinions in May 2013 and July 2013.  The mental health professional reviewed the Veteran's treatment records and opined that his anxiety and depressive symptoms "relates to military service," including the Veteran's physical stressors like hemorrhoids.  She further opined that these symptoms "relate to and originate with active duty service."  In November 2013, this mental health professional diagnosed the Veteran with dysthymia disorder.   

As noted above, the Veteran contends that his psychiatric disorder began during active duty service and continued after separation from active duty.  In light of the December 1991 service record which noted that the Veteran reported "a lot of stress," as well as the February 1992 report of medical history in which the Veteran reported yes to depression or excessive worry, the Board finds the Veteran's contentions that his psychiatric disorder began during service and continued since service to be credible.  

Given the Veteran's credible statements that he experienced psychiatric symptoms during and since active duty service, in addition to the May 2013 and July 2013 medical opinions which relate the Veteran's psychiatric symptoms to service, the Board finds that the evidence weighs in favor of the Veteran's claim, or at a minimum, is at least in equipoise as to whether the Veteran's psychiatric disorder is related to service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as dysthymia and depressive disorder NOS, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as dysthymia and depressive disorder NOS, is granted.  


REMAND

In November 2015, the RO denied entitlement to a compensable rating for herpes labialis.  The Veteran filed a notice of disagreement to the rating decision in December 2015.  A statement of the case has not yet been issued.  The RO shall issue a statement of the case upon remand.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case regarding the issue of entitlement to a compensable rating for service-connected herpes labialis.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


